OPINION AND DECREE
*168OPINION OF THE COURT
MORROW, Chief Judge.
On May 2,1955 Tufaga of Aua filed his application with the Registrar of Titles to have certain land (designated as Gautavai on the survey accompanying the application) in the village of Aua registered as the communal family land of the Tufaga Family. On June 29, 1955 Soogapu purporting to act in behalf of the Liufau Family of which she is a member, filed an objection to the proposed registration claiming that a part of the land offered for registration was communal family land of the Liufau Family. Hence this litigation. Sec. 905, A. S. Code. It should be stated that the land offered for registration under the name “Gautavai” is a part of a much larger tract in Aua, the whole of which is also known as Gautavai.
Prior to the hearing the Court viewed the surveyed tract in the presence of the parties.
At the hearing it was admitted by Soogapu that all of the land included in the survey accompanying the application was Tufaga land, except a small triangular piece in the southwest corner of the tract.
The single question in the case is whether the small triangular piece is the property of the Liufau title or of the Tufaga title.
High Chief Liufau T. of Aua referring to the part of the land in dispute, testified that “Ever since I was born the Tufaga people possessed that part.’” In response to the question “Has that little piece (the disputed part) been in dispute between the two families (the Liufau and Tufaga Families) for a long time?” he answered “There was no dispute happened before because I told my family not to interfere to overlap on somebody else land. But nowadays I have seen my family members trying to push Tufaga in.” Again in response to the question “Now, when you were a *169boy was this little triangular piece considered to be Liufau land or Tufaga land?” Liufau T. answered “Ever since I was born to this world I knew it was Tufaga land; I didn’t claim any part of it.” Liufau T. who is 89 years old, must have been born in 1866 which was 34 years prior to the establishment of the Government of American Samoa by the U.S. Navy in 1900.
Talking Chief Tuatoo of Alofau, 50 years old, a member of the Liufau Family who has spent most of his life in Aua, testified that he was familiar with the land in dispute. In response to the question “According to the tradition in your family who owns that little triangular piece that’s in dispute?” Tuatoo answered “Tufaga.” He also testified that when he was a boy in Aua the Tufaga people had possession of it and that “Members of the Tufaga Family” had plantations on it and more particularly that one Siaua, a member of the Tufaga Family, had laufala plants on it. And to the question “Now, according to tradition in the Liufau Family who owns that land, that’s the little triangular piece?” the witness answered “Tufaga.”
In American Samoa, due to the lack of land records and the further fact that there was no government in Tutuila prior to 1900, it is necessary in many cases to use tradition, even though it is hearsay, to establish land titles. Springing from necessity, this practice has been approved by the Courts. As stated by Chief Justice Wyche in Levale et al. v. Toaga, No. 26A-1945 (H.C. of Am. Samoa) “The question of title to real estate in American Samoa is always a difficult one to solve for the reason that in most cases there is no recorded title to, nor description of the property. Title to real estate is generally proved by family tradition.” '
Before the Government was established, Samoans acquired title to their lands through first occupancy coupled with a claim of ownership. Soliai v. Lagafua, No. 5-1949 *170(H.C. of Am. Samoa); Faataliga v. Fano, No. 80-1948 (H.C. of Am. Samoa). See 2 Blackstone 8; Maine’s Ancient Law (3rd Am.Ed.) 238. The ownership of a particular piece became a matter of family tradition. The triangular piece was cleared from the bush, occupied and claimed, long before the Government was established.
Tufaga, 53 years old, testified that objector Soogapu had put in some laufala plants on the disputed triangular piece sometime after World War II; that prior to the war he (meaning his family) had had possession of it and had plantations on it; that when the war started the Marines destroyed such plantations in installing the tank farm at Aua. In answer to the query “Now, when you were a little boy, were there any plantations on this triangular piece that you can remember?” Tufaga testified “There were plantations of my parents.” He further testified that when the Standing Claims Commission came to Aua to settle war damage claims after the war Liufau T. showed the Commission the boundary between Tufaga land and Liufau land and indicated to the Commission that this little triangular piece was on the Tufaga side of the boundary and not on the Liufau side. This act by the matai showed that the tradition in the Liufau Family was that the triangular piece did not belong to it.
Objector Soogapu, 43 years old, who was the only witness for the Liufau Family, testified that she was a member of that Family and that she had planted the laufala plants now growing on the disputed triangle; that the plantations on it destroyed by the Marines belonged to “My parents and myself and sisters.” She also testified that her father Silifai had filed a war damage claim for the destruction of the plantations on the little triangle and that he had been paid for the damage. The records of the Claims Commission were produced and they showed that Silifai had never filed a claim. When she learned that Sili*171fai had not filed a claim, Soogapu then testified . . but may it please the Court, my statement was wrong in the first place.” Then she testifiéd that it was Tuu’u and the title Sagapolu who filed the claim on the triangle. Sagapolu (a matai) was Soogapu’s husband at the time she said that the claim was filed. Her husband now is Douglas.
In our judgment Soogapu’s contradictory stories as to who filed the war damage claim on the triangle very seriously affect her credibility as a witness.
It is our opinion after hearing the testimony and seeing the witnesses that the evidence very clearly preponderates in favor of the view that the triangular piece is the communal family land of the Tufaga title, and we so find.
DECREE
Accordingly, it is ORDERED, ADJUDGED and DECREED that the land Gautavai, as shown on the survey accompanying Tufaga’s application to have such land registered, shall be registered as the communal family land of the Tufaga Family of Aua.
The Registrar of Titles will be advised of this decree.
Costs in the sum of $25.00 are hereby assessed against Soogapu, the same to be paid within 45 days.